[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The plaintiff files a motion for summary judgment claiming there are no issues of material fact in dispute. The plaintiff claims that it leased equipment to defendant pursuant to a written lease agreement. The plaintiff claims that the defendant is in default on that agreement.
The defendant objects to the granting of the plaintiffs motion. The defendant claims that there are material facts in dispute: namely, whether or not she entered the lease agreement personally or as a "dba"; and whether she was fraudulently induced to enter the agreement by sales agent.
The lease agreement asserts that it is to be governed by Massachusetts law. And the plaintiff, in its complaint, alleges that Massachusetts law governs this action. However, neither party addresses what legal principles govern the motion for summary judgment. Rather, both parties cite Connecticut case law. Accordingly, this court deems the plaintiff to have waived the application of the choice of law provision of the agreement.
Applying Connecticut law, this court holds that there are no genuine issue of material fact in dispute and the plaintiff is entitled to CT Page 10931 judgment. While it is true that the plaintiff signed the lease agreement in her name only, she listed herself as a proprietorship and owner. Additionally, whether or not the defendant may have a cause of action regarding representations of the sales agent, the defendant has cited no case law to support the proposition that such a fact would preclude the granting of plaintiff's motion.
For the foregoing reasons, this court grants plaintiffs motion for summary judgment.
Robinson, J.